 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe M May Department Stores Company, d/b/aFamous Barr CompanyandTeamsters, LocalUnion No.688, affiliated with the InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Cases 14-RC-5899 and 14-RC-4843'May 23, 1969DECISION AND DIRECTION OFELECTIONOn March 15, 1968, thePetitioner,filedwithRegion 14 of the National Labor Relations Board, aPetition for Certification of Representative in Casel4-RC-5899. A hearing was held on April 29 and30, 1968, before Hearing Officer Roy V. Hayden.Following the hearing and pursuant to Section102.67 of the National LaborRelations Board RulesandRegulationsandStatements of Procedure,Series 8, as amended, and by direction of theRegionalDirector for Region 14, this case wastransferred to the National Labor Relations Boardfor decision. Thereafter, the Employer filed a briefwith the Board.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, including thebrief filed herein, the Board finds:1.The Employerisengaged in commerce withinthemeaningof the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.Thelabororganization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The appropriate unit.Petitioner filed its petition in, Case l4-RC-4843,onMay I, 1964. On June 22, 1965, the Boarddirectedanelectioninaunitofwarehouseemployees employed at the Employer's SpringAvenue Facility.'Pursuantto that decision, twoelections have been conducted and each has been setaside because of employer conduct found by theBoard to have interfered with the employees'freedom of choice.''In accordance with the Decision and Order inMay Department StoresCompwty d/b/a Famous Burr Company174NLRB No. 109, and asamended May 8, 1969,Case 14-RC-5899 is hereby consolidated with Case14-RC-4843.'153NLRB 341. Petitioner actually sought a unit of employeesemployed in certain named classifications which it had previouslyrepresentedonamembers-onlybasisandwhich included somenonwarehousing employees.As noted,the Board found a warehousing unitto be appropriate.'rhe decision setting aside the first election is not reported in the printedvolumes of Board Decision.The Decision setting aside the second electionis reported at 174 NLRB No. 109.In that Decision, the Board orderedDuring the processing of the petition in Case14-RC-4843, Petitioner has continued its organizingefforts at the Spring Avenue Facility. On March 9,1967, Petitioner filed a petition foran election in aunit of carpet workroom employees. That petitionwas dismissed on November 24, 1967, essentially forthe reason that a unit limited to employees in one oftheseveralworkroomsatthefacilitywasinappropriate. 4On March 15, 1968, Petitioner filed its petition inCase 14-RC-5899 for the purpose of obtainingcertificationastherepresentativeofalltheemployees in all the workrooms and the cafeteriaemployees in either one or two units as the Boardmight decide. During the course of the hearing,Petitioneramended its petition by adding analternative request for a bargaining unit whichwould include all employees at the Spring AvenueFacilitynot presently represented by any labororganization, but excluding office clerical employee,and guards and supervisors as defined in the Act. Itclearly indicated on the record that the warehouseemployees involved inCase14-RC-4843areembraced within such requested unit.The Employer, as it had in all proceedingsinvolving this operation, contends that a unitconsisting of all selling and nonsellingemployees ofitsSt.Louis operations is the only unit appropriatefor purposes of collective bargaining. The Employerfurther contends that in the Board's prior decisionfinding a unit of warehouse employees employed attheSpringAvenue Facility to be appropriate, itfound, at least by necessary implication, that a unitof all employees at that facility, such as now issought by Petitioner, to be inappropriate because itwouldcombinenonwarehouseemployeeswithwarehouse employees.We find these contentions tobe without merit for reasons indicated below.The Employer's operations in St. Louis have beendescribed in substantial detail in our previousdecisions reported at 153 NLRB 341 and 168NLRB No. 63. To summarize briefly, the Employeroperates six retail department stores in St. Louisand the Spring Avenue Facility. At the Facility,employees are engaged in performing warehousing,and service and repair functions on merchandise,furniture, and appliances. Of the 350 or so personsemployedattheFacility,approximately225employeesperformtraditionalwarehousingfunctions, approximately 90 employees are employedin the furniture, carpet, appliance, and radio andtelevisionworkrooms, and in the fur storage vault.Inaddition seven employees are employed in acafeteria on the second floor of the building which ismaintained by the Employer for the exclusive use ofemployees working in the Facility. Since the hearingon the petition involved in the Decision reported atthat Case 14-RC-4843 be severed from the companion unfair labor practicecasesalsodecided therein and that it be consolidated with Case14-RC-5899 for such further proceedings as may be appropriate.Case 14-RC-5661. 168 NLRB No. 63.176 NLRB No. 14 FAMOUS BARRCOMPANY161168NLRB No. 63, the Employer has opened asmall retail store in the basement of the Facility forthe sale of clearance merchandise such as floorsamples,merchandise which has become shopwornor has been damaged, and custom orders which havebeen cancelled.All such merchandise is sold atdiscount. The store employs four employees who aresupervisedby an assistant buyer whose office islocated in the main store and who operates outsidethenormal chain of command managing theFacility.TheSpringAvenueFacilityoperationsareconducted under the supervision of the warehousesuperintendentwho is responsible to the vicepresident for operations.The superintendent hasvarious assistants who aid him in supervising thework of the warehouse employees, who, as noted,constitute the great majority of employees in theFacility.The superintendent also has an assistantwhose primary responsibility is supervision of theoperations of the workrooms and the fur storagevault. That individual is in turn aided in dischargingthat responsibility by supervisors who are directly incharge of each of the workrooms. The cafeteria issupervised by an individual who reports directly tothe warehouse superintendent. The store employeesare the only employees in the Facility who aresupervised outside of the normal chain of commandmanaging theFacility.In our previous reported decisions concerning theunitplacement of employees employed at thisFacility,we considered those factors demonstratingthat the employees in the Facility had a communityof interest separate from that of the employeesemployed in the stores operated by the Employer.For the reasons stated therein, we reject theEmployer's renewed contentionthat only a unit ofall selling and nonselling employees employed in itsSt.Louis operations is appropriate for purposes ofcollective bargaining.Inour previous Decision in Case 14-RC-4843,reported at 153 NLRB 341, we found that theemployeesengaged in performing warehousingfunctions enjoyed a community of interests separatefrom that of other employees employed in theFacilityby reason of their separate immediatesupervision, separate work locations in the Facilityand the difference in their skills and functions ascompared with employees in the workrooms. Wefound, therefore, that such employees constituted aunit which is appropriate for purposes of collectivebargaining. Contrary to the Employer, that decisionwas not intended to foreclose, nor could it foreclose,thepossiblegrouping of such employees in abargaining unit with other employees, in the future.This is so, for the simplereasonthat it is wellsettled that there may be more than one way inwhich employees may be grouped for purposes ofcollective bargaining.` The fact that a given group ofemployees may have an identifiable community ofinterests separate and distinct from other employeesof an employer does not mean that the variousgroups of employees do not also have a largercommon community of interests. Indeed, Section9(b) of the Act reflects this basic fact of industrialand mercantile life in establishing the presumptiveappropriateness of an employer unit, craft unit,plant unit, or subdivision thereof. Quite obviously,the fact that a subdivision of a plant may beappropriate does not preclude a finding that suchemployees may also appropriately be included inone of the larger enumerated units.We thereforereject the Employer's contention that our priordecisionsprecludetheestablishmentoftheFacility-wide unit sought by the Petitioner.6On the basis of the entire record in these cases weare satisfied that the Facility-wide unit sought bythe Petitioner is an appropriate unit for purposes ofcollective bargaining. Thus, except for the 4 storeemployees, all the employees in the Facility workunder the overall supervision of the warehousesuperintendent,who in turn reports to thevice-presidentofOperations.The Employer hasrecently provided a personnel manager who dealsonly with the personnel problems of the Facility.The Facility is geographically separated from theEmployer's other operations. There is little or nointerchange of employees between the Facility andthe retail stores. The Facility functions essentially asa place where goods are received, stored in bulk,processed,and then shipped either to the retailstores or directly to customers. Though employeesin the workrooms have skills and functions differentfrom those of the warehousing employees, there isfrequent contact between the two groups. Thus,stockmenbringgoodsandsuppliestotheworkrooms and the fur storage vault, and stockclericalsoftenworkwithinthoseareas.Allemployees use the same personal service facilitiessuchasthecafeteria,washrooms,drinkingfountains, and the like. Except for the fur storagevault and the paint spray room, the workrooms arenot separate rooms, but are areas partitioned off bythe stock which is principally worked on in thoseareas.Employees not engaged in the principal taskoftheparticularworkrooms frequentlywalkthrough the areas as they move about the Facility.Inasmuch as the cafeteria serves all the personnel inthe Facility, there is frequent contact between thecafeteria employees and other employees in theFacility,and,asalreadynoted,thecafeteriaemployees are supervised by Angelo Fuse,_ who'For a discussion of the underlying reasons therefor and a citation ofillustrativeprecedents,seeMetropolitanLife Insurance Company,156NLRB 1408 at 1412.'We also reject the Employer's contention that Petitioner has not madean adequate showing of interest to support an election in such a unit. Inthe first place that issue is not litigable in this proceeding. Secondly,Petitionerdid submit an adequate showing of interest among thewarehousing employees to support the petitionin 14-RC-4843 and amongthe remaining employees to support the petitionin 14-RC-5899, and thecombined showing of interestisobviouslysufficientto support thealternative unit request under consideration-herein. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDreports directly to the warehouse superintendent.The foregoing demonstrates that the employees inthe Spring Avenue Facility share common workingconditions including supervisionwhich does notextend to employees in other work locations, workina building geographically separated from otherfacilities of the Employer, do not interchange withemployees in such other facilities, and performduties which are for the most part not performed atsuch other facilities.On the basis of these factors,and in accordance with our usual practice andpolicy,we find that the following employees in theSpring Avenue Facility have a separate communityof interests'and that they constitute a unitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:"All employees at the Employer's Spring AvenueFacility at Spring Avenue and Market Street inSt.Louis,Missouri,butexcludingallsalesemployees,'officeclericals,professionalemployees,guards,supervisorsas defined in theAct, and all employees presently represented byother labororganizations.[Direction of Election'° omitted from publication.]'SeeMetropolitanLife Insurance Company,supra,for a discussion oftests usedby the Boardto measure community of interests.'Associated Dry Goods Corporation. d/b/a J.W. RobinsonCo..153NLRB989,where the Board found a unit similarto theone involvedherein to be appropriate and in accord with our general policies concerningunits of employees performing warehousing and related functions for retailmerchandising operations.'We exclude the retail store employees located in theFacility because oftheir separate supervision,different functions,and lack of interchange withother employees in the Facility."In order to assure that all eligible voters mayhave the opportunity tobe informed of the issues in the exercise oftheir statutoryright to vote, allparties to the election should have access to alistof votersand theiraddresseswhichmay be used to communicatewith them.ExcelsiorUnderwear Inc..156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Company.394 U.S. 759, decided April 23, 1%9. Accordingly, it is herebydirectedthat an election eligibility list, containing the names and addresses of allthe eligible voters,must befiledby theEmployer with the RegionalDirector forRegion 14within 7 days of thedate of this Decision andDirection of Election.The Regional Director shall make the list availableto all parties to the election. No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.Though thepetition inCase14-RC-4843 wasfiled priorto theExcelsiordecision,we find that itwill effectuate the policiesof the Actto attach this requirement becausethis election is being conducted in a substantially larger unit as requestedby PetitionerinCase 14-RC-5899.Accord:DanielConstructionInc., 167NLRB No. 159.